DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: The claim 20 should depend on claim 19 instead because of the phrase “input”. It should be noted that Claim 19 discloses the phrase “input” instead of claim 18.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13-15, and 18 of U.S. Patent No. 11,342,881 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between claims of 1, 3-5, 7-9, 13-15, and 18 of the present application and the patented claims 1-5, 8, 9, 13-15, and 18 respectively are merely an obvious variation. Applicant has only moved the limitations around, but the two sets of claims are directed to the same invention. For example, claims 1, 3-5, 7-9, 13-15, and 18 of the present application are obvious variation to claims 1-4, 8, 5, 9, 13-15, and 18 of the patented claims respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6, 8, 10, 12-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Meeuwsen US Pub. no. 2015/0039139 A1.

Regarding claim 1, Meeuwsen discloses 
A heating, ventilation and/or air-conditioning (HVAC) system (See para 0012), comprising: a fan or air blower (See Fig. 4, item 89) having a maximum structural speed limit (Operation bands causing resonance peaks. See para 0041 and 0050); a motor having a maximum rated speed (The maximum rated speed is given by the engineering specification data stored in in a predetermined memory location) that exceeds the maximum structural speed limit (See para 0041. The specification exceeds for certain frequency bands); a variable frequency drive (VFD) (Item 34) coupled to the motor; and a controller (Item 36) configured to utilize operational settings (Appropriate lockout/stop bands) indicative of the maximum structural speed limit to control operation of the VFD to limit an operational speed of the motor to be less than or equal to the maximum structural speed limit by altering frequency (Sweep the motor…..operating speed/frequency range), electrical potential, and/or current of electrical power supplied to the motor. (See para 0014, 0030, 0033, 0036 and 0041. Emphasis added “the VFD to control the motor/fan…..avoids…..frequency bands over which the specification is exceeded)
Meeuwsen does not explicitly say “to limit an operational speed of the motor to be less than or equal to the maximum structural speed limit”. However, Meeuwsen clearly says avoiding frequency bands over which the specification is exceeded. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the speed below the maximum structural speed limit to avoid excessive vibration and noise within desired speed range due to resonant frequencies as mentioned in para 0014.

Regarding claim 2, Meeuwsen discloses, wherein the VFD comprises a frequency output limit (Frequency range), a current output limit, and/or a voltage output limit. (See para 0041)

Regarding claim 4, Meeuwsen discloses, comprising a user interface (Item 54) having a keypad (Item 56), a graphical user interface, or both. (See para 0034)

Regarding claim 5, Meeuwsen discloses, wherein the user interface is integrated with the controller. (See para 0034 and 0036)

Regarding claim 6, Meeuwsen discloses, wherein the operational settings comprise a frequency output limit, a current output limit, and/or a voltage output limit for the VFD. (See para 0033 and 0041)

Regarding claim 8, Meeuwsen discloses the motor but does not explicitly say “ac induction motor”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the induction motor because it is reliable and rugged and suitable for outdoor application.

Regarding claim 10, Meeuwsen does not explicitly say “wherein the controller requires authentication to change the operational settings.” However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the Meeuwsen's controller requiring authentication to change the operational settings in order to prevent the controller from unauthorized access.  

Regarding claim 12, Meeuwsen discloses, wherein the controller is configured to operate the VFD, such that the VFD controls the operational speed of the motor based in part on a frequency limit, current limit, or voltage limit assigned for the VFD. (See para 0033 and 0041)

Regarding claim 13, Meeuwsen discloses 
 A fan or blower assembly (See Fig. 4), comprising: a fan or blower comprising a maximum structural speed limit; an alternating current (AC) induction motor comprising a maximum rated speed that is greater than the maximum structural speed limit; a variable frequency drive (VFD) coupled to the AC induction motor; and a controller configured utilize one or more operational settings, including an indication of the maximum structural speed limit, to operate the VFD to maintain an operational speed of the AC induction motor to be less than or equal to the maximum structural speed limit by altering frequency, electrical potential, and/or current of electrical power supplied to the motor during operation of the motor. (See claim 1 rejection for detail. Meeuwsen discloses the motor but does not explicitly say “ac induction motor”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the induction motor because it is reliable and rugged and suitable for outdoor application)

Regarding claim 14, Meeuwsen discloses, wherein the controller is configured to determine electrical power settings (Half-power bandwidth) associated with the fan or blower assembly and to alter the electrical power supplied to the motor in accordance with the electrical power settings. (See para 0011 and 0030)

Regarding claim 18, Meeuwsen discloses 
 A computer-readable medium storing instructions which, when implemented by a processor (CPU) (See para 0036), cause the processor to: determine at least one operational setting indicative of a maximum structural speed limit of a fan or blower assembly; determine electrical power settings (“Half-Power bandwidth”) to facilitate control of a motor based on the at least one operational setting (See para 0011), wherein the motor is configured to drive the fan or blower (See para 0041), and the motor comprises a maximum rated speed that is greater than the maximum structural speed limit; and send a command to a variable frequency drive (VFD) to provide electricity with the electrical power settings to alter frequency, electrical potential, and/or current of electrical power supplied to the motor during operation of the motor and thereby maintain an operational speed of the motor to be less than or equal to the maximum structural speed limit of the fan. (See claim 1 rejection for detail)


 Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Meeuwsen US Pub. no. 2015/0039139 A1 in a view of Kattoju US Patent no. 7,405,553 B1.

Regarding claim 7, Meeuwsen does not disclose but Kattoju discloses wherein the maximum rated speed in rotations per minute (rpm) is determined by determining a product of one- hundred twenty (120) and a frequency of the electricity supplied to the motor and dividing the product by a number of poles that the motor comprises. (See column 4, lines 7-23)

It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to use a technique of determining rpm as taught by Kattoju in Meeuwsen's teachings to adjust the speed of the motor by use of an adjustable frequency control. (See Kattoju’s column 4, lines 7-23) 


Regarding claim 9, Meeuwsen does not disclose but Kattoju discloses, wherein the motor comprises a four pole motor and the controller is configured to control operation of the VFD to limit the operational speed of the motor to be less than 1800 rpm or 1500 rpm. (See column 4, lines 7-23)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the four pole motor and the speed less than 1800 rpm as disclosed by Kattoju in Meeuwsen’s teachings to adjust the speed of the motor by use of an adjustable frequency control. (See Kattoju’s column 4, lines 7-23) 
 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Meeuwsen US Pub. no. 2015/0039139 A1 in a view of Mathews US Pub. No. 2007/0289322 A1.

Regarding claim 11, Meeuwsen does not disclose but Mathews discloses wherein the VFD is configured to receive three-phase AC electrical power and alter the three-phase electrical power to provide the electrical power supplied to the motor. (See para 0024 and 0025. Also see Fig. 4 for detail)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the VFD is configured to receive three-phase AC electrical power and alter the three-phase electrical power in order to provide the electrical power supplied to the motor as disclosed by Mathews in Meeuwsen’s teachings to achieve the desired frequency. (See Mathews’s para 0024)




Conclusion
(There were no prior art rejections for claims 3, 15-17, 19, and 20 during time of the examination. The claims are rejected only under Double Patenting as indicated above)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rollins et al. (US Patent No. 9,823,022 B2) discloses an user interface coupled to a Variable frequency controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846